


Exhibit 10.14

 

CRA INTERNATIONAL, INC.

 

Nonqualified Stock Option

under the 2006 Equity Incentive Plan

 

Pursuant to the CRA International, Inc. Amended and Restated 2006 Equity
Incentive Plan, as may be amended from time to time (the “Plan”), and subject to
the terms and conditions hereinafter set forth, CRA International, Inc. (the
“Company”) hereby grants to the employee named below (hereinafter the “Holder”)
the right and option to purchase from the Company an aggregate of
                 shares of the Company’s common stock, without par value
(“Common Stock”), at the time and in the manner hereinafter stated.  The basic
terms of this option are as follows:

 

Date of Grant:

 

Name of Holder:

 

Address:

 

City, State, Zip:

 

Maximum number of shares for

which this option is exercisable:

 

Exercise (purchase) price per share:

 

Expiration date of option:  Tenth Anniversary of the Date of Grant

 

Vesting Rate:                       25% on the first anniversary of the Date of
Grant and an additional 25%, on each succeeding anniversary, so as to be 100%
vested on the fourth anniversary of the Date of Grant.

 

Position in, or relationship to, the Company:

 

Condition:

 

1.              This option is subject to the Company’s cash and stock ownership
guidelines, as in effect from time to time (the “Ownership Guidelines”).

 

Other terms and conditions:

 

This option is subject to the Terms and Conditions attached hereto as Schedule
A, which are incorporated by reference herein.  By signing below you both accept
this option and acknowledge that you have read, understand, agree to and accept
the Terms and Conditions.  The undersigned further acknowledges receipt of the
Plan, as amended, the prospectus describing the Plan (documents incorporated by
reference in the prospectus are available upon request), and the annual report
of the Company for the most recent fiscal year.

 

Signed as a Massachusetts agreement under seal as of the Grant Date:

 

CRA INTERNATIONAL, INC.

 

 

 

 

By: Paul Maleh, President and CEO

{Insert Holder name}

 

--------------------------------------------------------------------------------


 

Schedule A

 

CRA INTERNATIONAL, INC.

 

Nonqualified Stock Option

under the 2006 Equity Incentive Plan

 

TERMS AND CONDITIONS

 

FIRST: This option is and shall be subject in every respect to the provisions of
the Plan, as may be amended from time to time, which is incorporated herein by
reference and made a part hereof.  In the event of any conflict or inconsistency
between the terms hereof and those of the Plan, the latter shall prevail. 
References herein to the Plan Administrator shall mean the Plan Administrator as
defined in the Plan.

 

Anything herein to the contrary notwithstanding, this option may not be
exercised at any time that the Holder does not or to the extent that the Holder
would not meet his or her ownership guideline under the Ownership Guidelines,
provided that this ownership condition, and any effect it may have on the
transferability of shares issued pursuant to the exercise of this option, shall
not apply after the sixth anniversary of the Date of Grant of this option.

 

Subject to the other provisions contained herein, this option shall be exercised
by the delivery of written notice to the Company (the “Notice”) setting forth
the number of shares with respect to which the option is to be exercised and the
address to which the certificates for such shares are to be mailed, together
with payment therefor made by (i) cash or check payable to the order of the
Company for an amount equal to the option price for the number of shares
specified in the Notice; or (ii) with the consent of the Plan Administrator, by
delivery to the Company of shares of Common Stock that are not then subject to
restriction under any Company plan (“unrestricted shares”), and that have a fair
market value on the date of surrender sufficient to satisfy the option price for
the number of shares specified in the Notice; (iii) with the consent of the Plan
Administrator, by delivery of such documentation as the Plan Administrator and a
broker, if applicable, shall require to effect an exercise of the option and
delivery to the Company of the sale or loan proceeds required to pay the option
price for the number of shares specified in the Notice; (iv) with the consent of
the Plan Administrator, such other consideration which is acceptable to the Plan
Administrator and which has a fair market value equal to the option price for
the number of specified in the Notice; or (v) with the consent of the Plan
Administrator, a combination of (i), (ii), (iii), and/or (iv).  For the purpose
of the preceding sentence, the fair market value per share of the Common Stock
so delivered to the Company shall be the closing price per share on the delivery
date as reported by a nationally recognized stock exchange, or, if shares of
Common Stock are not reported by such a stock exchange, the fair market value as
determined by the Plan Administrator.

 

SECOND:  The Company, in its discretion, may file a registration statement on
Form S-8 under the Securities Act of 1933 to register shares of Common Stock
reserved for issuance under the Plan.  At any time at which such a registration
statement is not in effect, it shall be an additional condition precedent to any
exercise of this option that the Holder shall deliver to the Company a customary
“investment letter” satisfactory to the Company and its counsel in which, among
other things, the Holder shall state that the Holder is purchasing the shares
for investment and acknowledges that they are not freely transferable except in
compliance with state and federal securities laws.

 

THIRD:  Within a reasonable time after receipt by the Company of the Notice and
payment for any shares to be purchased hereunder and, if required as a condition
to exercise, the investment letter described in paragraph SECOND, the Company
will deliver or cause to be delivered to the Holder (or if

 

2

--------------------------------------------------------------------------------


 

any other individual or individuals are exercising this option, to such
individual or individuals) at the address specified in the Notice a certificate
or certificates for the number of shares with respect to which the option is
then being exercised, registered in the name or names of the individual or
individuals exercising the option, either alone or jointly with another person
or persons with rights of survivorship, as the individual or individuals
exercising the option shall prescribe in writing to the Company at or prior to
such purchase; provided, however, that if any law or regulation or order of the
Securities and Exchange Commission or other body having jurisdiction in the
premises shall require the Company or the Holder (or the individual or
individuals exercising this option) to take any action in connection with the
shares then being purchased, the date for the delivery of the certificates for
such shares shall be extended for the period necessary to take and complete such
action, it being understood that the Company shall have no obligation to take
and complete any such action.  In lieu of delivering any such certificates, the
Company may instead issue such shares to the Holder (or if any other individual
or individuals are exercising this option, to such individual or individuals) in
book-entry form in the Company’s stock record books. The Company may imprint
upon such certificate, or any such book entry, the legend set forth in the Plan
or such other legends referencing stock transfer restrictions which counsel for
the Company considers appropriate.  Delivery by the Company of the certificates
for such shares shall be deemed effected for all purposes when the Company or a
stock transfer agent of the Company shall have deposited such certificates in
the United States mail, addressed to the Holder, at the address specified in the
Notice or when such shares are issued in book-entry form in the Company’s stock
record books.

 

FOURTH:  The existence of this option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of Common Stock, or any issue of bonds, debentures,
preferred or prior preference stock or other capital stock ahead of or affecting
the Common Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

If the Company shall effect a subdivision or consolidation of shares or other
capital readjustment, the payment of a stock dividend, or other increase or
reduction of the number of shares of the Common Stock outstanding, in any such
case without receiving compensation therefor in money, services or property,
then the number, class, and price per share of shares of stock subject to this
option shall be appropriately adjusted in such a manner as to entitle the Holder
to receive upon exercise of this option, for the same aggregate cash
consideration, the same total number and class of shares as the Holder would
have received as a result of the event requiring the adjustment had the Holder
exercised this option in full immediately prior to such event.

 

After a merger of one or more corporations or other entities with or into the
Company or after a consolidation of the Company and one or more corporations or
other entities that, in any event, do not constitute a “Change in Control” (as
defined below), the Holder shall, at no additional cost, be entitled upon
exercise of this option to receive in lieu of the shares of Common Stock as to
which this option was exercisable immediately prior to such event, the number
and class of shares of stock or other securities, cash or property (including,
without limitation, shares of stock or other securities of another corporation
or entity or Common Stock) to which the Holder would have been entitled pursuant
to the terms of the agreement of merger or consolidation if, immediately prior
to such merger or consolidation, the Holder had been the holder of record of a
number of shares of Common Stock equal to the number of shares for which this
option shall be so exercised.

 

If (1) the Company is merged with or into or consolidated with another
corporation or other entity, other than a merger or consolidation in which the
stockholders of the Company immediately prior

 

3

--------------------------------------------------------------------------------


 

to such merger or consolidation continue to own after such merger or
consolidation securities representing at least fifty percent (50%) of the voting
power of the Company or the surviving or resulting entity, as the case may be,
(2) any “person” (within the meaning of Sections 13(d) and 14(d) of the Exchange
Act), other than the Company or one of its subsidiaries, becomes a beneficial
owner (within the meaning of Rule 13d-3, as amended, as promulgated under the
Exchange Act), directly or indirectly, in a single transaction or a series of
transactions, of securities representing more than 50% of the combined voting
power of the Company’s then outstanding securities, or (3) if the Company is
liquidated, or sells or otherwise disposes of substantially all its assets to
another entity while this option remains outstanding (a “Change in Control”),
then (i) subject to the provisions of clauses (iii), (iv) and (v) below, upon
and after the effective date of such Change in Control the Holder of this option
shall be entitled, upon exercise of this option, to receive, in lieu of the
shares of Common Stock as to which this option was exercisable immediately prior
to such event, the number and class of shares of stock or other securities, cash
or property (including, without limitation, shares of stock or other securities
of another corporation or entity or Common Stock) to which the Holder would have
been entitled pursuant to the terms of such Change in Control if, immediately
prior to such Change in Control, the Holder had been the holder of a number of
shares of Common Stock equal to the number of shares as to which this option
shall be so exercised; (ii) subject to the provisions of clauses (iv) and
(v) below, the Plan Administrator may accelerate, fully or in part, the time for
exercise of this option, so that from and after a date prior to the effective
date of such Change in Control specified by the Plan Administrator, this option
to the extent so accelerated shall be exercisable; (iii) subject to clauses
(iv) and (v) below, this option may be canceled by the Plan Administrator as of
the effective date of any such Change in Control provided that (x) notice of
such cancellation shall be given to the Holder and (y) the Holder shall have the
right to exercise this option to the extent that the same is then exercisable
or, if the Plan Administrator shall have accelerated the time for exercise of
this option pursuant to clause (ii) above, to the extent exercisable taking into
account such acceleration during the period preceding the effective date of such
Change in Control; (iv) the surviving, continuing, successor, or purchasing
corporation or other business entity or parent corporation thereof, as the case
may be, with respect to such Change in Control (the “Acquiror”), may, without
the consent of any Plan participant, assume the Company’s rights and obligations
under this option or substitute for this option a substantially equivalent stock
option, and if it does so and the Holder’s employment with the Acquiror or a
subsidiary thereof terminates without “cause” (as defined below) within twelve
(12) months following such Change in Control, then the time for exercise of this
option (or the stock option so substituted therefor) so that such option shall
be exercisable in full from and after the effective date of such termination of
employment, and may thereafter be exercised for the period of time set forth in
this agreement; or (v) in the event of a Change in Control in which the Acquiror
does not assume or substitute for this option, any acceleration of the time of
exercise of this option in connection with such Change in Control shall be at
the discretion of the Plan Administrator as set forth in the foregoing clauses
of this paragraph.

 

Except as hereinbefore expressly provided, the issue by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock then subject to
outstanding options.

 

FIFTH:  No person shall, by virtue of the granting of this option to the Holder,
be deemed to be a holder of any shares purchasable under this option or to be
entitled to the rights or privileges of a holder of such shares unless and until
this option has been exercised with respect to such shares and they have been
issued pursuant to that exercise of this option.

 

4

--------------------------------------------------------------------------------


 

The Company shall, at all times while any portion of this option is outstanding,
reserve and keep available, out of shares of its authorized and unissued stock
or reacquired shares, a sufficient number of shares of its Common Stock to
satisfy the requirements of this option; shall comply with the terms of this
option promptly upon exercise of the option rights; and shall pay all fees or
expenses necessarily incurred by the Company in connection with the issuance and
delivery of shares pursuant to the exercise of this option.

 

SIXTH:  Except as otherwise set forth in the Plan, this option is not
transferable by the Holder otherwise than by will or under the laws of descent
and distribution.  The granting of this option shall not impose upon the Company
any obligation to employ or to continue to employ the Holder.  The right of the
Company to terminate the employment of the Holder shall not be diminished or
affected by reason of the fact that this option has been granted to such Holder.

 

This option is exercisable, subject to the vesting rate and certain other terms
and conditions contained herein, at any time prior to the termination of this
option and, during the Holder’s lifetime, only by the Holder.  Except as may be
otherwise expressly provided herein, this option shall terminate on the earliest
of:

 

(a)                                 the date of expiration thereof;

 

(b)                                 immediately upon the termination of the
Holder’s employment with or performance of services for the Company (or any
parent or subsidiary of the Company) by the Company (or any such parent or
subsidiary) for cause (as defined below, as determined by the Company or such
parent or subsidiary); or

 

(c)                                  in the case of termination by the Company
without cause or voluntary termination by the Holder, thirty (30) days after the
termination of the Holder’s employment with or performance of services for the
Company (or any parent or subsidiary of the Company) for any reason other than
death or retirement (as defined below).

 

An employment relationship between the Company (or any parent or subsidiary of
the Company) and the Holder shall be deemed to exist during any period in which
the Holder is employed by the Company (or any such parent or subsidiary). 
Whether authorized leave of absence, or absence on military or government
service, shall constitute termination of the employment relationship between the
Company (or any parent or subsidiary of the Company) and the Holder shall be
determined by the Plan Administrator at the time thereof.

 

As used herein, “cause” shall mean (w) any material breach by the Holder of any
agreement to which the Holder and the Company (or any parent or subsidiary) are
both parties, (x) any act or omission to act by the Holder which may have a
material and adverse effect on the business of the Company (or any parent or
subsidiary) or on the Holder’s ability to perform services for the Company (or
any parent or subsidiary), including, without limitation, the commission of any
crime (other than ordinary traffic violations), (y) any material misconduct or
material neglect of duties by the Holder in connection with the business or
affairs of the Company (or any parent or subsidiary) or any affiliate of the
Company (or any such parent or subsidiary) or (z) “cause” as may otherwise be
defined in any other agreement between the Holder and the Company (or any such
parent or subsidiary).

 

As used herein “retirement” shall mean the retirement of the Holder in good
standing from the employment of the Company for reason of age or for reason of
disability under the then established rules of the Company and, in either case,
before the expiration date of this option. Whether retirement is for reason of
disability under the then established rules of the Company shall be determined
by the Company

 

5

--------------------------------------------------------------------------------


 

in its sole discretion. In the event of such retirement for reason of age, this
option shall terminate on the date that is the earlier of its expiration date
and a date ninety (90) days after the Holder’s retirement and, after such
retirement, the Holder shall have the right, at any time prior to such
termination date, to exercise this option to the extent the Holder was entitled
to exercise such option immediately prior to such retirement.  In the event of
such retirement for reason of disability, this option shall terminate on the
date that is the earlier of its expiration date and a date one (1) year after
the Holder’s retirement.  Upon such retirement for reason of disability, this
option shall vest in full and, after such retirement, the Holder shall have the
right, at any time prior to such termination date, to exercise this entire
option.

 

In the event of the death of the Holder while the Holder is in the employment of
the Company (or any parent or subsidiary of the Company) and before the
expiration date of this option, this option shall vest in full and, thereafter,
shall terminate on the date that is the earlier of its expiration date and a
date one (1) year after the death of the Holder.  After the death of the Holder,
the Holder’s executors, administrators or any person or persons to whom the
Holder’s option has been transferred by will or by the laws of descent and
distribution shall have the right, at any time prior to such termination date,
to exercise this entire option.

 

SEVENTH:  The Holder hereby agrees that whenever shares of Common Stock are to
be issued upon the exercise of this option, the Company shall be entitled to
require as a condition of such issuance that the Holder remit an amount
sufficient to satisfy statutory minimum federal, state and other governmental
withholding tax requirements related thereto. The Holder further agrees that the
Company and its affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to the
Holder.

 

EIGHTH:  Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered by hand or by mail to the
Treasurer of the Company, 200 Clarendon Street, Boston, Massachusetts 02116 or
such other address as the Company may hereafter designate.

 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder or when deposited in the
mail, postage prepaid, addressed to the Holder at the Holder’s address furnished
to the Company.

 

NINTH:  This option is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Holder agrees that the Holder will not exercise
the option granted hereby nor will the Company be obligated to issue or sell any
shares of stock hereunder if the exercise thereof or the issuance or sale of
such shares, as the case may be, would constitute a violation by the Holder or
the Company of any such law, regulation or order or any provision thereof.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of this option or the issuance or sale of shares pursuant hereto to
comply with any such law, regulation, order or provision.

 

TENTH:  The Holder agrees that upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, the Holder shall
agree in writing that for a period of time not to exceed one hundred eighty
(180) days from the effective date of any registration of securities of the
Company that the Holder will not sell, make any short sale of, loan, grant any
option for the purchase of, or otherwise dispose of any shares of Common Stock
issued pursuant to the exercise of this option without the prior written consent
of the Company or such underwriters, as the case may be.

 

ELEVENTH:  This option and the Holder (with respect to this option) shall be
subject to any policies applicable to the Company as may be adopted and/or
modified from time to time by the

 

6

--------------------------------------------------------------------------------


 

Company and/or applicable law or the rules of any stock exchange on which the
Common Stock is listed that provide for (i) the cancellation of this option,
(ii) reimbursement of this option by the Holder, and (iii) effecting any other
right of recoupment of equity or other compensation provided with respect to
this option under the Plan.

 

TWELFTH:  This option shall be governed by, and construed and enforced in
accordance with, the substantive laws of The Commonwealth of Massachusetts.

 

*     *     *

 

7

--------------------------------------------------------------------------------
